Citation Nr: 0805151	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
frostbite of the hands.  

2.  Entitlement to service connection for residuals of 
frostbite of the hands.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1949 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective October 10, 2002; from a June 2005 rating decision 
that denied entitlement to TDIU; and from an October 2005 
decision, in which the RO found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of frostbite of the hands.  

The veteran appeared at a hearing at the RO before a decision 
review officer in March 2006.  

In January 2008, the Board granted a motion to advance this 
case on its docket.

With regard to the veteran's claim of service connection for 
frostbite of the hands, it has been held that the Board is 
under a legal duty in such a case to determine if there was 
new and material evidence submitted, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issue as 
whether new and material evidence has been received to reopen 
the claim of service connection for frostbite of the hands. 

The issue of entitlement to a TDIU is REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of 
frostbite of the hands in August 2002.  The veteran was 
notified of this decision in September 2002 and did not 
appeal.  Thus, the decision became final.

2.  Evidence received since the denial of service connection 
for a low back disability in August 2002 raises a reasonable 
possibility of substantiating the claim.

3.  The veteran has current residuals of frostbite of the 
hands as a result of in-service cold exposure.

4.  The veteran's PTSD causes moderate disability but does 
not result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service 
connection for residuals of frostbite of the hands is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 2002 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Residuals of frostbite of the hands were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002).

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1); 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of frostbite to the hands, the Board 
notes that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision, further assistance is unnecessary to aid the 
veteran in substantiating the element of his claim decided in 
this appeal.

As to the issue of entitlement to an initial evaluation in 
excess of 30 percent for PTSD, the appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded VA examinations for PTSD.  Based 
upon the foregoing, no further action is necessary to assist 
the claimant with the claim.

Residuals of Frostbite of the Hands

A claimant generally has one year from the date of notice of 
an adverse RO decision in which to submit a notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1).  If a notice of 
disagreement is not received within one year of the decision, 
the decision becomes final.  38 U.S.C.A. § 7105(c).

Final VA decisions will be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The RO denied service connection for residuals of frostbite 
of the hands in an August 2002 rating determination.  The RO 
found that there was no evidence that this condition existed.  
The veteran was notified of this decision in September 2002 
but did not submit a notice of disagreement within one year.  
Thus, the decisions became final.

Evidence before the RO at the tine of its August 2002 denial 
included the veteran's service medical records, statements 
from the veteran, and the results of an April 2002 VA 
examination.  

At the April 2002 VA examination, the veteran reportedly had 
no complaints about his hands and stated that they were not 
cold.  On examination, his hands were warm and there was no 
atrophy.  The texture was normal and there was normal hair 
growth.  There was also no evidence of fungus, other 
infection, or scars, and the nails were normal.

Evidence received subsequent to the denial includes 
statements from the veteran; the testimony at his March 2006 
hearing; VA treatment records; and a February 2007 letter 
from the veteran's private physician, F. Pope, M.D.

At his March 2006 hearing, the veteran testified to the harsh 
conditions he was exposed to while at the Chosin Reservoir 
during the Korean War.  He noted that his hands were cold all 
the time.  He further stated that he no longer had hair on 
his hands.  He also reported having pain in his hands.  

In his February 2007 letter, the veteran's private physician 
noted that the veteran served in the Battle of the Chosin 
Reservoir in 1950.  He indicated that during this battle, the 
temperatures dropped to minus 30 degrees.  He stated that the 
veteran suffered quite severe cold exposure with frostbite of 
the hands and feet.  He noted that the veteran currently 
suffered from Raynaud's phenomenon of both the hands and feet 
and that he had developed severe osteoarthritis requiring 
bilateral knee replacements.  He further stated that the 
veteran had developed significant tinea fungus.  He indicated 
that while he understood from the veteran that he had a rated 
disability for frostbite of the feet, his disability 
evaluation should be increased on the basis of the above 
information.

The previous denial was based on the absence of any current 
residuals of frostbite of the hands.  The newly added 
evidence includes the veteran's testimony as to current 
symptoms involving his hands, and the statement from Dr. Pope 
indicating that the veteran had current disability of the 
hands from in-service cold exposure.  

This evidence relates to previously unestablished elements of 
the claim-a current disability and a link between the current 
disability and service.  38 C.F.R. § 3.156(a).  Therefore, 
the veteran's claim for residuals of frostbite of the hands 
is reopened.

Merits

Service personnel records confirm that the veteran served 
with the 1st Marine Division in the Wonsan-Hungam-Chosin 
Campaign from October to December 1950.  That division made a 
"fighting withdrawal...from the Chosin Reservoir in North 
Korea, along a harrowing mountainous route in sub-arctic 
conditions, from Nov.27 to Dec. 9, 1950."  U.S. Dept. of 
Defense, News Release No. 713-00, Nov. 29, 2000; 
www.defenselink.mil/releases/release.aspx?releaseid=2758.  
During this period the division experienced many combat 
casualties and more than 6,500 non-battle casualties, mostly 
from frost bite.  Martin Russ, Breakout-The Chosin Reservoir 
Campaign, Korea 1950 (Penguin Books 1999). 

The evidence is in favor of a finding that the veteran was 
exposed to intense cold in service, and given the evidence of 
combat status; his reports of in-service frostbite are 
presumed correct.  38 U.S.C.A. § 1154(b).  Indeed, service 
connection has previously been granted for residuals of 
frostbite in the lower extremities.

There is conflicting evidence as to whether he has current 
frostbite residuals in the hands.  Resolving reasonable doubt 
in the veteran's favor, the Board finds that Dr. Pope's 
letter establishes the presence of current residuals of 
frostbite of the hands.  The letter also provides competent 
evidence linking the disability to service.  On this point, 
there is no contrary opinion.  The earlier VA examiner could 
not express an opinion on this element of the claim, because 
he found no current disability.

As the three elements for service connection are satisfied, 
service connection for frostbite of the hands is granted.

PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  That Diagnostic Code provides a 30 percent evaluation 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); di38 U.S.C.A. § ; 
38 C.F.R. §  interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

At the time of an October 2003 VA outpatient visit, the 
veteran was noted to be apprehensive about seeing a 
psychiatrist the next day, as he had never spoken with a 
psychiatrist.  An assessment of PTSD reflected in daily 
intrusive memories, disturbed sleep, isolation, irritability, 
and impaired trust, was rendered by the social worker.  

At an October 2002 VA mental health clinic visit, the veteran 
declined the offer of medication.  He noted having had 
decreased sleep for years and having nightmares once a week.  
At these times, he would start thrashing and kick his wife.  
He would also wake up in sweats and be unable to go back to 
sleep.  He had had flashbacks for two or three years and had 
daily intrusive thoughts.  He denied feeling depressed or 
anxious.  The veteran agreed to take some sleep medication.  

The veteran indicated that his wife and friends told him he 
was always angry.  He did not like to be in crowds and did 
not trust people.  He had lived with his wife for 38 years.  
He went to the health club every day and worked out three 
days per week for three hours per day.  He played cards with 
his friends once a month and would have a friend visit on a 
weekly basis.  He liked to read mystery books and stayed busy 
around the house.  He appeared his stated age and was well 
dressed and groomed.  He was pleasant, cooperative, and calm. 
His mood was euthymic with appropriate affect.  He denied 
audio or visual hallucinations.  There was no evidence of 
delusions and he was not suicidal or homicidal.  Cognitive 
function was grossly intact.  It was the examiner's opinion 
that the veteran had PTSD.  

In October 2004, the veteran again reported difficulty 
sleeping.  He would wake up at 1 or 2 o'clock in the morning 
and be unable to go back to sleep.  He continued to have 
problems with anger and would easily get agitated.  He 
continued to have intrusive thoughts.  He did not have 
nightmares often and could not remember them.  The veteran 
stated that he did not want to take pills.  

He denied feeling depressed but was a little anxious about 
the upcoming compensation and pension examination.  His mood 
was euthymic with appropriate affect.  He again denied audio 
or visual hallucinations and there was no evidence of 
delusions.  He was not suicidal or homicidal.  He continued 
to have PTSD symptoms, with the most significant symptom 
being agitation.  

At a June 2004 VA examination, the examiner noted that a 
review of the veteran's initial mental health intake form 
from last year noted some symptoms of PTSD and a diagnostic 
impression of rule out PTSD.  The GAF score was 70.  It was 
noted that the veteran was generally functioning well but 
suffered from inner turmoil.  He was found to be able to 
function fully and successfully despite ongoing symptoms.  

The examiner observed that more recent records had indicated 
an ongoing working diagnosis of PTSD.  At the time of a visit 
two weeks earlier, the veteran was noted to have had a 
euthymic mood with appropriate affect.  He continued to have 
nightmares, intrusive thoughts, and difficulty in public 
places, but less than before and he was able to cope.  A GAF 
score of 55 was assigned.  

The examiner noted that the veteran had brought a letter 
written from someone who had known him from childhood.  The 
writer stated that the veteran seemed angry all the time and 
was always aggravated and argumentative about the smallest 
thing.  It was noted that over the years, the symptoms had 
gotten worse.  The writer was unsure why the veteran had 
changed but believed that the action he saw while in Korea 
had played a part in the change.  

The examiner also observed that a letter from the veteran's 
wife noted sleep disturbance, nightmares, anger, and 
irritability.  She also reported that the veteran had 
compulsive behaviors such as folding his clothes in Marine 
style.  She further observed that he checked doors over and 
over and was socially withdrawn.  

The veteran described chronic sleep disturbance with midnight 
awakening that had improved with medication.  The veteran was 
chronically angry and irritable with little patience for 
others.  He suffered from some anxiety but denied full blown 
panic.  He reported some startle reactions and some symptoms 
of hypervigilance.  He also avoided discussions and reminders 
of military trauma.  The veteran stated that he was somewhat 
emotionally numbed.  There appeared to be decreased interest 
in activities.  The veteran did not enjoy activities such as 
vacations and generally avoided crowds.  He was noted to have 
retired from United Technologies after 20 years of service.  
The veteran had had treatment at the Mental Health Clinic for 
the past year and in a group at the VetCenter for the past 
six months.  

Mental status examination revealed he was somewhat irritable 
but with a sense of humor and a generally pleasant and 
cooperative demeanor.  His mood was described as angry and 
aggravated.  His thoughts were logical with no evidence of 
thought disorder.  He denied hallucinations or delusions and 
there was no evidence of these on examination.  He also 
denied suicidal and homicidal ideation.  His cognition was 
grossly intact and his insight and judgement were good.  

The examiner rendered a diagnosis of mild PTSD.  He assigned 
a GAF score of 70.  He noted that the veteran presented with 
chronic symptoms of mild PTSD related to military traumas.  
His symptoms had caused relatively mild distress, primarily 
manifesting in sleep disturbance and irritability.  These 
symptoms had caused little impairment in social or vocational 
function.  

At the time of a January 2005 VA examination, the veteran was 
noted to have problems with sleep, anger, irritability, 
intrusive thoughts, and occasional nightmares.  

At the time of the examination, the veteran described daily 
intrusive thoughts or images of his wartime experiences, but 
noted that he did not dwell on it.  He also reported having 
nightmares occurring frequently over the past 50 years.  The 
veteran's primary problems were irritability, difficulty with 
temper, and severe impatience.  He had a low tolerance for 
waiting and a generally low threshold for becoming frustrated 
with others.  For example, the veteran became irritated that 
he had to wait for his appointment and stated he might leave.  
The veteran reported midnight awakening with an inability to 
fall back to sleep.  He stated that he would sleep a total of 
five hours per night.  The veteran described significant 
anxiety, particularly in crowds.  He also noted having 
chronic difficulties with memory and concentration over the 
last 20 to 30 years.  He avoided reminders and discussions of 
his military experience.  The veteran was emotionally 
constricted and socially avoidant.  He reported decreased 
interest and enjoyment in activities.  

Mental status examination revealed that the veteran was quite 
irritable and irascible, though this appeared to be somewhat 
of a thin veneer with a rather friendly demeanor and good 
humor underneath.  His thought process was logical and 
organized with no evidence of thought disorder.  He denied 
hallucinations or delusions and there was no evidence of 
these on examination.  There was also no suicidal or 
homicidal ideation.  His cognition was grossly intact with 
self-described concentration and memory deficits as noted.  
His insight and judgement were good.  

A diagnosis of PTSD was rendered.  The GAF score was 60.  The 
examiner noted that the chronic symptoms of PTSD had caused 
some difficulty in social function, particularly in relation 
to family and other activities such as shopping or going to 
the movies.  Nonetheless, the veteran remained somewhat 
socially active.  His symptoms had not appeared to interfere 
with his vocational function in the past.  

At an April 2005 VA outpatient visit, the veteran reported 
that he had stopped taking medications about two or three 
weeks earlier.  After that, he was awake for 38 hours.  He 
denied any change in his behavior and mood after stopping the 
medication.  He also denied feeling depressed or anxious.  He 
was now sleeping better.  He continued to have intrusive 
thoughts and occasional nightmares.  

Mental status examination revealed that the veteran was 
alert, oriented, and appropriately dressed and groomed.  His 
mood was euthymic with appropriate affect.  He denied 
auditory or visual hallucinations.  There was no evidence of 
delusions.  The veteran also denied any suicidal or homicidal 
ideation or intention.  He continued to have PTSD symptoms 
but they were in control.  

The examiner noted that the veteran appeared to be stable off 
medication. 

At his March 2006 hearing, the veteran testified to having 
had a long work history.  He said that he stopped working as 
a result of having been given a good retirement package.  He 
doubted that anyone would hire him as a result of his PTSD.  
He also reported trouble with authority figures.  He added 
that he was not currently receiving treatment for PTSD.  

Analysis

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442.

The evidence of record does not show the veteran to have 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

The veteran has not been found to be inappropriately dressed 
or groomed at the time of any outpatient visit or 
examination.  There has also been no neglect of personal 
hygiene noted at anytime.  The veteran has also not reported 
having panic attacks on a weekly basis.  There have also been 
no findings of irregular speech on any examination or in any 
treatment record and the veteran's thought process has been 
described as logical and coherent.  While the veteran has 
reported having problems with memory and concentration for 
the past 20 to 30 years, objective medical findings did not 
reveal any evidence of difficulty understanding complex 
commands or major problems with concentration or memory 
disturbances.  Impairment of short and long term memory has 
also not been demonstrated and the veteran's insight and 
judgement have been described as good.  

The veteran has also been found to be alert and oriented.  As 
to disturbances of motivation and mood, the Board notes that 
the veteran has been found to be, and has been described as, 
irritable and angry; however, there has been no demonstration 
that he is unable to control his anger or that it has led to 
any episodes of rage or incidents where he has hurt himself 
or others. 

In addition, the veteran has been assigned GAF scores 
indicative of mild to moderate disability.  Examiners have 
noted that PTSD is symptomatic, but has caused relatively 
little, if any, social or occupational impairment.

The veteran has been married to his wife for over 40 years.  
He has continued to maintain a social life after retirement.  
A Vet Center Counselor noted that the veteran continued to do 
a good job up until the time of his retirement.  The 
counselor, alone among mental health professionals found that 
the veteran had had a pattern of significant employment 
difficulties, but reported an employment history that showed 
the veteran was able to maintain successful employment from 
1954 to 1991 with no reported periods of unemployment.  As 
noted, VA examiners have found essentially no evidence of 
vocational impairment.

The weight of the evidence is to the effect that the veteran 
has few of the symptoms contemplated in the criteria for an 
evaluation in excess of 30 percent, and has social and 
occupational impairment that is at worst in the mild to 
moderate range.  He has not met or approximated the criteria 
for an evaluation in excess of 30 percent at any time since 
the effective date of service connection.

Extraschedular Consideration

An extraschedular rating is provided if there is an 
exceptional or unusual disability picture which renders 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected PTSD has required frequent 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's PTSD markedly interferes 
with employment.  

The disability has not required any periods of 
hospitalization since the grant of service connection.  As 
just discussed, the disability has not been shown to cause 
marked interference with employment.  In the absence of such 
exceptional factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for residuals of 
frostbite of the hands.  To this extent, the appeal is 
granted.

Service connection for residuals of frostbite of the hands is 
granted.

An initial evaluation in excess of 30 percent for PTSD at any 
time is denied.


REMAND

As service connection has now been granted for residuals of 
cold injuries to the hands, it is necessary to readjudicate 
the TDIU claim in light of the grant.  38 C.F.R. § 4.16 
(2007).  The Board is precluded from assigning an initial 
evaluation in the first instance.  See Bernard v. Brown, 4 
Vet App 384 (1993). The rating for the hand disability could 
have a bearing on the adjudication of the claim for TDIU.  
See Bowling v. Principi, 15 Vet. App. 1, 15 (2001) (holding 
Board could not provide an extraschedular TDIU in the first 
instance).

Additionally, in TDIU claims, the Court has held that the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2007).  Such an opinion has 
not yet been obtained with respect to the veteran's claim.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to obtain an opinion as to 
whether the service connected 
disabilities would preclude gainful 
employment.  The examiner should 
acknowledge review of the claims folder.  
The examiner is requested to answer the 
following question: Do the veteran's 
service-connected disabilities, as likely 
as not, preclude employment consistent 
with his education and occupational 
experience?  The examiner should provide 
a rationale for the opinion.

The veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claims.  
38 C.F.R. § 3.655 (2007).

3.  If the veteran does not meet the 
percentage requirements for TDIU under 
38 C.F.R. § 4.16(a), consider whether 
referral for extraschedular consideration 
is warranted.

4.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


